OPINION AND JOURNAL ENTRY
{¶ 1} This cause comes on appeal from an October 3, 2002 judgment of Mahoning County Court No. 4 imposing a fine and sentencing appellant to 180 days in jail (170 days suspended) after his no contest plea to a second driving under the influence charge within six years. The trial court granted a stay of execution of sentence pending this appeal.
 {¶ 2} On November 12, 2002, appellant filed a motion to consolidate this appeal with a separate appeal captioned State v. RonaldScurti assigned Appeals Case No. 02CA140, as the issue in both cases involved the validity of breath tests using BAC Datamaster Machine Number 930022 after April 21, 2001. On December 3, 2002, the motion was sustained.
 {¶ 3} On June 19, 2003, this Court issued a final judgment affirming the decision of the county court finding that the test results from that particular machine were valid. State v. Ronald Scurti, 7th Dist. No. 02CA140, 2003-Ohio-3286. Accordingly, as appellant previously acknowledged the singular issue in this appeal was the validity of the test result from the same machine, it is the final judgment and order of this Court that the judgment of Mahoning County Court No. 4 is affirmed. Costs taxed against appellant.
 {¶ 4} Clerk to return the complete file to the county court (County Court No. 4 Case No. 01TRC12555).
Waite, P.J., Donofrio and Vukovich, JJ., concur.